DETAILED ACTION

This action is in response to the amendments and arguments filed on 2/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 1, it’s not clear as to which elements comprise the limitations “its output” and “its input”. For the purposes of examination, the element comprising the input and the output is the switching converter. 	 	Furthermore it’s not clear as to what is meant by limitation “…close the first switch and open the second switch, by which the system is configured for using the compensation circuit of the error amplifier circuit”. It appears that some language may be missing from the claim because it is not clear as to how the system would not be using the compensation circuit because the system comprises the error amplifier circuit which includes the compensation circuit.   	Dependent claims 2-9 inherits the deficiencies of independent claim 1 and are therefore also rejected under 35 U.S.C. second paragraph.  	Regarding claim 10, it’s not clear as to which elements comprise the limitations “its input”, “its first terminal” and “its second terminal”. For the purposes of examination, the element comprising the input is the second amplifier, and the element comprising the first and second terminals is the second switch. 	Dependent claims 11-15 inherits the deficiencies of independent claim 10 and are therefore also rejected under 35 U.S.C. second paragraph.  	Further regarding claim 15, it’s not clear as to how the operation of the second switch can change the impedance at the output of the first amplifier because claims 15 and 10 do not mention that the second switch is connected to the output of the first amplifier. As stated by claim 10, the first switch has a connection to the output of the first amplifier and the second switch is connected to the output of the second amplifier.  	Regarding claim 16, it’s not clear as to which element comprises the limitation “its first input”. For the purposes of examination, the element comprising the first input is the transconductance amplifier, and the element comprising the first and second terminals is the second switch. 	Dependent claims 17-20 inherits the deficiencies of independent claim 16 and are therefore also rejected under 35 U.S.C. second paragraph.  	Further regarding claim 17, it’s not clear as to which elements comprise the limitations “its first terminal” and “its second terminal”. For the purposes of examination, the element comprising the first and second terminals is the second switch. 	Further regarding claim 18, it’s not clear as to how the operation of the second switch can change the impedance at the output of the error amplifier because claims 18 and 16 do not mention that the second switch is connected to the output of the error amplifier. As stated by claim 16, the first switch has a connection to the output of the error amplifier and the second switch is connected to the output of the transconductance amplifier.  	Further regarding claim 19, it’s not clear as to which elements comprise the limitations “its first terminal” and “its second terminal”. For the purposes of examination, the element comprising the first and second terminals is the resistor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 13-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Patent 11005356) in view of Pu et al. (US Patent 8705308). 	Regarding claim 10, as best understood, Kikuchi et al. discloses (see fig. 1 and 6) a circuit comprising: a first amplifier (221) having a reference signal input (inverting terminal), a feedback signal input (non-inverting terminal), and an output (output of 221); a compensation circuit (SW221, C221) including a first switch (SW221) coupling the compensation circuit to the output of the first amplifier (connection of SW221, C221 to output of 221); a second amplifier (222) having first and second inputs (inputs to 222) and a respective output (outputs of 222), its first input coupled to the output of the first amplifier (inverting terminal connected to output of 221). 	Kikuchi does not disclose a second switch having first and second terminals, its first terminal coupled to the compensation circuit, its second terminal coupled to the second terminal of the second amplifier and to the output of the second amplifier. 	Pu et al. discloses (see fig. 1B) a second switch (120) having first and second terminals (two terminals of 120), its first terminal coupled to a compensation circuit (connection of 120 to 110), its second terminal coupled to a second terminal of a second amplifier (120 connection to 141a) and to an output of the second amplifier (120 connection to 141c). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Kikuchi et al. to include the features of Pu et al. because it provides a control means to produce a controlled voltage, thus reducing unwanted voltages and increasing operational efficiencies. 	Regarding claim 13, as best understood, Kikuchi discloses (see fig. 6) that the second amplifier includes a transconductance amplifier (222 is a transconductance amplifier). 	Regarding claim 14, as best understood, Kikuchi et al. discloses (see fig. 6) that the second amplifier includes a transconductance circuit (222 is a transconductance amplifier) having a higher transconductance than a transconductance of the first amplifier (221 is not a transconductance amplifier). 	Regarding claim 16, as best understood, Kikuchi et al. discloses (see fig. 6) a circuit comprising: an error amplifier (221) having an output (output from 221); a transconductance amplifier (222) having first and second inputs (inputs of 222) and a respective output (output from 222), its first input coupled to the output of the error amplifier (connection of 222 to output from 221), the transconductance amplifier having a higher transconductance than a transconductance of the error amplifier (221 is not a transconductance amplifier); a compensation circuit (SW221, C221) having a first switch coupling the compensation circuit to the output of the error amplifier (SW221 connection to the output from 221). 	Kikuchi et al. does not disclose a second switch coupled between the compensation circuit and the output of the transconductance amplifier. 	Pu et al. discloses (see fig. 1B) a second switch (120) coupled between a compensation circuit (110) and the output of a transconductance amplifier (connection of 120 between 110 and 141). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Kikuchi et al. to include the features of Pu et al. because it provides a control means to produce a controlled voltage, thus reducing unwanted voltages and increasing operational efficiencies. 	Regarding claim 17, as best understood, Kikuchi et al. does not disclose that the second switch includes first and second terminals, its first terminal coupled to the compensation circuit, and its second terminal coupled to the output of the transconductance amplifier and to the second input of the transconductance amplifier. 	Pu et al. discloses (see fig. 1b) that the second switch (120) includes first and second terminals (terminals of 120), its first terminal coupled to the compensation circuit (120 connection to 110), and its second terminal coupled to the output of the transconductance amplifier (120 connection to 141c) and to the second input of the transconductance amplifier (120 connection to 141a). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Kikuchi et al. to include the features of Pu et al. because it provides a control means to produce a controlled voltage, thus reducing unwanted voltages and increasing operational efficiencies.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Patent 11005356) in view of Pu et al. (US Patent 8705308) and Kirchner (US Patent 8866450). 	Regarding claim 19, as best understood, Kikuchi et al. does not disclose that the compensation circuit includes a resistor having first and second terminals, its first terminal coupled to the output of the error amplifier, and its second terminal coupled to the transconductance amplifier. 	Kirchner discloses (see fig. 5) that a compensation circuit includes a resistor (R3) having first and second terminals, its first terminal coupled to an output of a error amplifier (connection to output of A1), and its second terminal coupled to a transconductance amplifier (connection to GS). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Kikuchi et al. to include the features of Kirchner because it’s used a compensation means to prevent unwanted operations, thus increasing operational efficiencies.  	Regarding claim 20, as best understood, Kikuchi et al does not disclose that the compensation circuit includes a capacitor havinq a respective terminal coupled to the second terminal of the resistor. 	Kirchner discloses (see fig. 5) that a compensation circuit includes a capacitor (C1) havinq a respective terminal coupled to a second terminal of the resistor (connection of C1 to R3). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Kikuchi et al. to include the features of Kirchner because it’s used a compensation means to prevent unwanted operations, thus increasing operational efficiencies. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838